DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/23/2019 and 11/30/2021 were considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings were received on 12/23/2019.  These drawings are acceptable.
Allowable Subject Matter
Regarding Claim 1, Marshall et al. (US 2016/0306192), discloses a method for evaluating production precision of a spectacle lens having micro convex segments that protrude from an object side surface on an object side of the spectacle lens, the method comprising (Fig. 2, element 10, Paragraph 0038):
Taguchi (US 6,222,621), (of record), further discloses 
measuring a shape of the object side surface of the spectacle lens (Col. 7, lines 4-21, Col. 10, lines 53-67);
Kozu (US 6,222,621), further discloses 
specifying an actual device virtual model that includes a spectacle lens model, which is based on the measured shape, and an eyeball model (Paragraphs 0046-0049);
Neither Marshall, Taguchi, nor Kozu specifically disclose

performing ray tracing calculation on the actual device virtual model to determine an actual device convergence position at which light rays converge on a front side of a retina of the eyeball model; and based on the actual device convergence position, evaluating a production precision of the spectacle lens.
Additionally, neither Perel et al. (US 2007/0019154), Seitz et al. (US 2017/0336654), Sessner et al. (US 2009/0021693), nor the prior art of record, remedy the deficiencies of Marshall, Taguchi, and Kozu. 
Regarding Claim 8, Marshall et al. (US 2016/0306192), discloses a device for evaluating production precision of a spectacle lens having micro convex segments that protrude from an object side surface on an object side of the spectacle lens, (Fig. 2, element 10, Paragraph 0038) the device comprising::
Taguchi (US 6,222,621), (of record), further discloses a memory configured to store a measured shape of the object side surface of the spectacle lens  (Col. 7, lines 4-21, Col. 10, lines 53-67); and
Kozu (US 6,222,621), further discloses a processor coupled to the memory and configured to perform a method comprising: specifying an actual device virtual model that includes a spectacle lens model, which is based on the measured shape, and an eyeball model;  (Paragraphs 0046-0049);
Neither Marshall, Taguchi, nor Kozu specifically disclose
performing ray tracing calculation on the actual device virtual model to determine an actual device convergence position at which light rays converge on a front side of 
Additionally, neither Perel et al. (US 2007/0019154), Seitz et al. (US 2017/0336654), Sessner et al. (US 2009/0021693), nor the prior art of record, remedy the deficiencies of Marshall, Taguchi, and Kozu. 
Regarding Claim 15, Marshall et al. (US 2016/0306192), discloses a non-transitory computer-readable storage medium comprising code which, when executed by at least one processor, causes the at least one processor to perform a method for evaluating production precision of a spectacle lens having micro convex segments that protrude from an object side surface on an object side of the spectacle lens, (Fig. 2, element 10, Paragraph 0038) the method comprising:
Kozu (US 6,222,621), further discloses specifying an actual device virtual model that includes a model of a spectacle lens, which is based on a measured shape of the object side surface of the spectacle lens, and an eyeball model (Paragraphs 0046-0049);
Neither Marshall nor Kozu specifically disclose
performing ray tracing calculation on the actual device virtual model to determine an actual device convergence position at which light rays converge on a front side of a retina of the eyeball model; and based on the actual device convergence position, evaluating a production precision of the spectacle lens.
Additionally, neither Perel et al. (US 2007/0019154), Seitz et al. (US 2017/0336654), Sessner et al. (US 2009/0021693), nor the prior art of record, remedy the deficiencies of Marshall and Kozu. 
Claims 1-20 are allowed.  
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically regarding the allowability of independent claims 1, 8, and 15:  The prior art of record does not disclose or suggest a method, device, or a non-transitory computer-readable storage medium comprising “performing ray tracing calculation on the actual device virtual model to determine an actual device convergence position at which light rays converge on a front side of a retina of the eyeball model; and based on the actual device convergence position, evaluating a production precision of the spectacle lens”, along with other claim limitations, is not disclosed or suggested by the prior art of record.  Claims 2-7 are allowable due to pendency on claim 1, claims 9-14 are allowable due to pendency on claim 8, and claims 16-20 are allowably due to their pendency on claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656. The examiner can normally be reached M-F 8:30 AM- 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872